104 F.3d 359
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gabriel MINTZ, a minor, by his parents and next friends;Emily Mintz;  Daniel Mintz, Plaintiffs-Appellants,andNorman CORREA, a minor, by his parents and next friends;Francisco Correa;  Lucy Correa, Plaintiffs,v.Paul VANCE, (Officially as) Superintendent;  MontgomeryCounty Board of Education, Defendants-Appellees.
No. 96-1342.
United States Court of Appeals, Fourth Circuit.
Argued Dec. 4, 1996.Decided Dec. 30, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Deborah K. Chasanow, District Judge.  (CA94-1738-DKC)
ARGUED:  Michael Jeffrey Eig, BOGIN & EIG, P.C., Washington, D.C., for Appellants.
David Charles Hjortsberg, REESE & CARNEY, L.L.P., Columbia, Maryland, for Appellees.
ON BRIEF:  Judith S. Bresler, REESE & CARNEY, L.L.P., Columbia, Maryland;  Zvi Greismann, Senior Attorney, MONTGOMERY COUNTY PUBLIC SCHOOLS, Rockville, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Gabriel Mintz and his parents, Daniel and Emily Mintz, appeal an order of the district court granting summary judgment to the defendants, a county school board and its superintendent, in the Mintzes' suit to recover attorney's fees under the Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq.   We have considered the briefs and arguments of the parties, and we affirm the judgment of the district court for the reasons stated by that court in its memorandum opinion.  Correa v. Vance, No. DKC 94-1738 (D.Md. Feb. 9, 1996).

AFFIRMED